                            IN UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

DOUGLAS ALLEN GREGORY                                                                   PLAINTIFF

 vs.                                  Civil No. 6:18-cv-06055

NANCY A. BERRYHILL                                                                    DEFENDANT
Acting Commissioner, Social Security Administration

                                  MEMORANDUM OPINION

       Douglas Allen Gregory, (“Plaintiff”) brings this action pursuant to § 205(g) of Title II of the

Social Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final

decision of the Commissioner of the Social Security Administration (“SSA”) denying his application

for Disability Insurance Benefits (“DIB”) under Title II of the Act.

       The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 10. Pursuant to this authority, the Court issues

this memorandum opinion and orders the entry of a final judgment in this matter.

1.     Background:

       Plaintiff protectively filed his application for DIB on October 5, 2015. (Tr. 136-137). In this

application, Plaintiff alleges being disabled due to broken heel, heart attack, arthritis, numbness of

arm, limited vision, high blood pressure, and high cholesterol. (Tr. 149). Plaintiff alleges an onset

date of June 15, 2012. Id.. His application was denied initially and again upon reconsideration. (Tr.

11).




                                                  1
       Plaintiff requested an administrative hearing on his denied application. (Tr. 84-85). This

hearing request was granted and Plaintiff’s administrative hearing was held on November 3, 2016.

(Tr. 23-49). At this hearing, Plaintiff was present and was represented by counsel, Michael Angel.

Id. Plaintiff and Vocational Expert (“VE”) Charles Turner testified at the hearing. Id. At the time

of the hearing, Plaintiff was fifty (50) years old and had a high school education. (Tr. 29).

       Following the hearing, on March 1, 2017, the ALJ entered an unfavorable decision denying

Plaintiff’s application for DIB. (Tr. 11-19). In this decision, the ALJ determined Plaintiff met the

insured status requirements of the Act through December 31, 2017. (Tr. 13, Finding 1). The ALJ

also determined Plaintiff had not engaged in Substantial Gainful Activity (“SGA”) since January

17, 2016. (Tr. 13, Finding 2).

       The ALJ found Plaintiff had the following severe impairments: history of heart attack,

history of left heel fracture, and anxiety. (Tr. 13, Finding 3). Despite being severe, the ALJ

determined those impairments did not meet or medically equal the requirements of any of the

Listings of Impairments in Appendix 1 to Subpart P of Regulations No. 4 (“Listings”). (Tr. 14,

Finding 4).

       In this decision, the ALJ evaluated Plaintiff’s subjective complaints and determined his RFC.

(Tr. 15-17, Finding 5). First, the ALJ evaluated Plaintiff’s subjective complaints and found his

claimed limitations were not entirely credible. Id. Second, the ALJ determined Plaintiff retained

the RFC to perform light work, except he can occasionally climb ramps and stairs, balance, stoop,

crouch, and crawl, and can perform unskilled work with only occasional contact with supervisors,

coworkers and the general public. Id.




                                                 2
       The ALJ then evaluated Plaintiff’s Past Relevant Work (“PRW”). (Tr. 18, Finding 6). The

ALJ determined Plaintiff was unable to perform any PRW. Id. The ALJ, however, also determined

there was other work existing in significant numbers in the national economy Plaintiff could

perform. (Tr. 18, Finding 10). The ALJ based this determination upon the testimony of the VE.

Id. Specifically, the VE testified that given all Plaintiff's vocational factors, a hypothetical

individual would be able to perform the requirements of representative occupations such as motel

cleaner with approximately 350,000 to 370,000 such jobs in the nation and machine tender with

approximately 300,000 such jobs in the nation. Id. Based upon this finding, the ALJ determined

Plaintiff had not been under a disability, as defined in the Act, from January 17, 2016 through the

date of decision. (Tr. 19, Finding 11).

       Thereafter, Plaintiff requested the Appeals Council’s review of the ALJ’s decision. (133-

135). The Appeals Council denied this request for review. (Tr. 1-5). On June 15, 2018, Plaintiff

filed the present appeal. ECF No. 1. Both Parties have filed appeal briefs. ECF Nos. 19, 22. This

case is now ready for decision.

2.     Applicable Law:

       It is well-established that a claimant for Social Security disability benefits has the burden of

proving his or her disability by establishing a physical or mental disability that lasted at least one

year and that prevents him or her from engaging in any substantial gainful activity. See Cox v. Apfel,

160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The Act defines

a “physical or mental impairment” as “an impairment that results from anatomical, physiological,

or psychological abnormalities which are demonstrable by medically acceptable clinical and

laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff must show that


                                                  3
his or her disability, not simply his or her impairment, has lasted for at least twelve consecutive

months. See 42 U.S.C. § 423(d)(1)(A).

        To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts to

the Commissioner to prove that there are other jobs in the national economy that the claimant can

perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only considers

the plaintiff’s age, education, and work experience in light of his or her RFC if the final stage of this

analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.      Discussion:

         Plaintiff brings the present appeal claiming the ALJ erred in failing to fully and fairly

develop the record. ECF No. 19, Pgs. 5-7. In response, Defendant argues the ALJ did not err in any

of her findings. ECF No. 22.

        This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be affirmed


                                                   4
if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d 964, 966

(8th Cir. 2003).    As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other

words, if after reviewing the record it is possible to draw two inconsistent positions from the

evidence and one of those positions represents the findings of the ALJ, the decision of the ALJ must

be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds the record as a whole reflects substantial evidence

to support the ALJ’s decision.

       Although Plaintiff alleges the ALJ did not fully and fairly develop the record regarding his

mental impairment of anxiety and failure to order a consultative examination, the ALJ does not have

any obligation to investigate a claim not raised by the medical evidence and not alleged as a basis

for disability. Gregg v. Barnhart, 354 F.3d 710, 713 (8th Cir. 2003). In this matter, Plaintiff did

not allege an impairment based on anxiety, nor did he ever receive any mental health treatment.

       Furthermore, even had the ALJ not properly developed the record, the Plaintiff must not only

show the ALJ failed to fully and fairly develop the record, but that he was prejudiced or treated

unfairly by the ALJ’s alleged failure to develop the record. Onstad v. Shalala, 999 F.2d 1232, 1234

(8th Cir. 1993). There is no evidence showing that had the ALJ requested an additional consultative

examination, the ALJ would have arrived at a different decision.



                                                 5
       Accordingly, the ALJ’s decision is hereby affirmed and Plaintiff’s Complaint is dismissed

with prejudice. See Sledge v. Astrue, 364 Fed. Appx. 307 (8th Cir. 2010)(district court summarily

affirmed the ALJ).

4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying benefits

to Plaintiff, is supported by substantial evidence and should be affirmed. A judgment incorporating

these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and 58.

       ENTERED this 9th day of May 2019.



                                                     /s/ Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     U.S. MAGISTRATE JUDGE




                                                6
